Title: From George Washington to Patrick Henry, 30 May 1778
From: Washington, George
To: Henry, Patrick


                    
                        Dear sir.
                        Head Quarters Valley Forge 30th May 1778
                    
                    In my last of the 23d Inst. I enclosed you the best ascertained account of the draugh⟨ts⟩ and substitutes obtained from the State of Virginia which could be procured at that time. I have since discriminated and classed the recruits from each county, as draughted under the old and new law, that have joined me; and now send you an exact return.
                    I have the pleasure to inform you that our prospects of regaining  Philada still continue; our information bringing it down to almost a certainty. But it is not easy to determine whether they design to march thro’ the Jersey or go by water to New-York. The former opinion is supported by several considerations. Their waggons are still retained—their cavalry provided for such a purpose and the horses of Citizens impressed. Reports also agree, that they have not Transports sufficient for their troops. However every thing points to their speedily evacuating the City. I am Dr Sir your &c &.
                